Title: To John Adams from United States House of Representatives, 20 December 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					December 20, 1790
				
				The House of Representatives have passed a bill, entitled “An act to continue an act, entitled ’An act declaring the assent of Congress to certain acts of the states of Maryland, Georgia, and Rhode Island and Providence Plantations,” in which they desire the concurrence of the Senate.
				
					
				
				
			